Title: To George Washington from Jean Pierre Le Mayeur, 24 November 1782
From: Le Mayeur, Jean Pierre
To: Washington, George


                  Mon General
                     newyork 24. 9bre November 1782. maiden lane no. 28.
                  
                  docteur Le mayeur ayant Eu onze cent livres sterlings a recouvrir sur un anglois qui est venu cette année de Londre a newyork, a pris la route de cette ville pour le rejoindre Et ayant recouvert son payement sur la fin de septembre; il a sollicité une permission pour passer a philadelphie laquelle il a obtenu depuis 15 jours.
                  En Consequence il supplie tres humblement son Excelence de luy permettre de passer a philadelphie pour de la s’Embarquer pour St domaingue son pays natal.  il á l’honneur d’Etre connu de Mr Le Comte de la Touche aqui il a offert 3 ou 400 Guinées; ainsi quinze officiers de la fregate la maison Et pour prouver la verité d’un des faits, il prend la liberté de joindre a sa requete la lettre de Mr Le Comte.
                  
               